DETAILED ACTION
	This is in response to communication received on 4/19/21.
The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 10/2/19, 4/14/20, 8/21/20, and 2/2/21.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/21 has been entered.
 
Claim Rejections - 35 USC § 112
The claim rejection(s) under pre-AIA  35 U.S.C. 112 First Paragraph or AIA  35 U.S.C. 112(a) as being as failing to comply with the written description requirement on claims 4-9 and 11-17 is withdrawn because the claims have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Josephy et al. US PGPub 2003/0178734 hereinafter JOSEPHY2.
As for claim 1, Examiner notes the limitation of coating a web, without a release layer, with a multi-layer thin film that as written, encompasses an embodiment wherein the phrase 'without a release layer' describes the web and not necessarily limits what is coated on the web, especially when viewed with the limitation of a multilayer thin film having at least one layer including an organic colorant and a composite/organic composite which is open-ended and allows for the inclusion of unrecited layers into the film. As such the claims still reads on embodiments wherein an uncoated web is coated with a release layer as part of the multi-layer film.
JOSEPHY2 teaches “The multi-layer vapor deposit can be built up on an endless belt passing from the chamber through a separate vacuum lock. Both chambers are at vacuum pressures below a method of forming a thin film device, comprising: coating a web, without a release layer, with a multilayer having at least one layer including an organic colorant.
JOSEPHY2 teaches “The sandwich layers may be stripped by introducing them directly into an organic solvent, or by crushing and grinding or scraping” (paragraph 60, lines 7-9), i.e., wherein the embodiment with the endless belt carrier, applying a localized tension to the web to release the multi-layer thin film from the web, wherein releasing the multi-layer thing film from the web does not include the use of solvents.
As for claim 2, JOSEPHY2 teaches “Inert materials can be used as the outside layer to protect the inner layers from oxidation and corrosion… Flakes of metal or metal oxides can be used as a base to attach both organic and inorganic materials that provide pigment-like colors” (paragraph 122, lines 8-15) and “This invention makes it possible to produce thin decorative and functional platelets of single or multilayer materials” (paragraph 115, lines 1-3), wherein multilayer is understood to mean two or more layers within a sandwich, i.e. wherein the multi-layer thin film includes 3 layers.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US Patent Number 6,398,999 hereinafter JOSEPHY further in view of Geissler et al. US PGpub 2011/0293547 hereinafter GEISSLER2, Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 and Argoitia US PG Pub 2003/0031870 hereinafter ARGOITIA2) on claims 1, 2, and 3 are withdrawn because the independent claim 1 has been amended.  
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US Patent Number 6,398,999 hereinafter JOSEPHY further in view of Geissler et al. US PGpub 2011/0293547 hereinafter GEISSLER2, as evidenced by Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 on claims 4-6, 9, 14, and 17 are withdrawn because the independent claim 1 and 4 has been amended.  
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US Patent Number 6,398,999 hereinafter JOSEPHY and Geissler et al. US PGpub 2011/0293547 hereinafter GEISSLER2, as evidenced by Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 further in view of Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 on claim 7 is withdrawn because the independent claim 1 and 4 have been amended.  
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US Patent Number 6,398,999 hereinafter JOSEPHY and Geissler et al. US PGpub 2011/0293547 hereinafter GEISSLER2, as evidenced by Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 as applied to claim 4 and 6 above, further in view of Kawamoto et al. US Patent Number 7,438,245 hereinafter KAWAMOTO on claim 8 and 16 is withdrawn because the independent claim 1 and 4 have been amended.  
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US Patent Number 6,398,999 hereinafter JOSEPHY and Geissler et al. US PGpub 2011/0293547 hereinafter GEISSLER2, as evidenced by Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 as applied to claim 4 above, further in view of Gray et al. US Patent Number 4,879,140 hereinafter GRAY on claim 11 is withdrawn because the independent claim 1 and 4 have been amended.  
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US Patent Number 6,398,999 hereinafter JOSEPHY and Geissler et al. US PGpub 2011/0293547 hereinafter GEISSLER2, as evidenced by Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 as applied to claim 4 above, further in view of Phillips et al. US Patent Number 5,135,812 hereinafter PHILLIPS on claim 12 and 15 is withdrawn because the independent claim 1 and 4 have been amended.  
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US Patent Number 6,398,999 hereinafter JOSEPHY and Geissler et al. US PGpub 2011/0293547 hereinafter GEISSLER2, as evidenced by Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 as applied to claim 4 above, further in view of Phillips et al. US Patent Number 5,135,812 hereinafter PHILLIPS and SAEGUSA (EP 0240952 A2) on claim 13 is withdrawn because the independent claim 1 and 4 have been amended.  
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Josephy et al. US Patent Number 6,398,999 hereinafter JOSEPHY and Geissler et al. US PGpub 2011/0293547 hereinafter GEISSLER2 further in view of Phillips US Patent Number 6,545,809 hereinafter PHILLIPS2 on claim 18 and 20 is withdrawn because the independent claim 18 have been amended.  
Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Josephy et al. US PGPub 2003/0178734 hereinafter JOSEPHY2 as applied to claim 1 above, and further in view of Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1.
As for claim 3, JOSEPHY2 is silent on wherein the multi-layer thin film includes a Fabry-Perot structure.
However JOSEPHY2 does teach “Metal coatings also can include multi-directional reflection enhancing stacks (layers of highly reflective materials), or optical filters made by depositing suitable layers of controlled thickness and index of refraction” (paragraph 54, lines 8-12).
ARGOITIA1 teaches "The present invention is related generally to surface relief devices" (column 1, lines 30-31).

It would have been obvious to have the three layers of ARGOITIA1 formed in the process of JOSEPHY such that wherein the multi-layer thin film includes a Fabry-Perot structure because ARGOITIA 1 teaches that such a structure allows for the creation of a color-shifting feature.
Claim 4-6, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Josephy et al. US Patent Number 6,398,999 herienafter JOSEPHY in view of Josephy et al. US PGPub 2003/0178734 hereinafter JOSEPHY2 as evidenced by Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1.
As for claim 4, JOSEPHY teaches "A process for making high aspect ratio metal flakes economically and at high production rates comprises applying a multi-layer sandwich of vapor deposited metal and release coats in alternating layers to a rotating chilled drum or suitable carrier medium contained in a vapor deposition chamber" (abstract, lines 1- 6) i.e. a method of forming a thin film device.	
JOSEPHY further teaches "Alternating layers of materials can be applied to the moving PET web. One example is a solvent-soluble polymer organic or inorganic material (about 200 to about 400 angstroms), followed by a layer of metal such as 50 aluminum (150 to 250 angstroms), followed by another layer of the solvent-soluble coating" (column 2, lines 46-51 ), and that "This process has proved highly successful in producing extremely thin metal flakes of high aspect ratio and high specular reflectance" (column 4, lines 1-3), and "Inorganic materials such as oxides and fluorides can be deposited so as to produce protective coatings or thin layers that can be separated and made into flakes. Such coatings include magnesium fluoride, silicon monoxide, silicon dioxide, aluminum oxide, aluminum fluoride, indium tin oxide and titanium dioxide" (column 6, lines 4-9), wherein the metallic coating a web with a first layer ... coating the first layer with a reflector layer; coating the reflector layer with a second layer to form a multi-layer thin film.
JOSEPHY is silent on the first layer including at least one of. .. inorganic dielectric particles.
However, JOSEPHY does teaches "Such coatings include magnesium fluoride, silicon monoxide, silicon dioxide, aluminum oxide, aluminum fluoride, indium tin oxide and titanium dioxide" (column 6, lines 4-9).
ARGOITIA1 teaches "Suitable low refractive index materials for dielectric layer 54 include silicon dioxide (Si02), aluminum oxide (Al203) ... aluminum fluoride (AIF3)... combinations thereof, or any other low index material having an index of refraction of about 1.65 or less" (column 8, lines 49-53), i.e. wherein silicon dioxide, aluminum oxide and aluminum fluoride are dielectric materials.
Thereby, as evidenced by ARGOITIA 1, JOSEPHY inherently teaches first layer including at least one of. .. inorganic dielectric particles.
JOSEPHY further teaches "The multi-layer sandwich built up in the vacuum chamber is removed from the ... carrier" (abstract, lines 13-14), i.e. releasing the multilayer thin film from the web.
JOSEPHY is silent on by a dry technique and without the use of solvent; wherein the dry technique includes applying a localized tension to the web.
JOSEPHY2 teaches “The multi-layer vapor deposit can be built up on an endless belt passing from the chamber through a separate vacuum lock. Both chambers are at vacuum pressures below atmospheric while depositing the flake material. The vapor deposit is removed by reducing belt speed, idling the vacuum deposition sources, and sealing a collection device to the stripping chamber through vacuum locks below the stripping chamber. The stripping chamber is at vacuum pressure below atmospheric when removing the vapor deposit material from the belt” (abstract, line 13-22).
by a dry technique and without the use of solvent; wherein the dry technique includes applying a localized tension to the web.
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the method of JOSEPHY2 to remove the material deposited in JOSEPHY such that by a dry technique and without the use of solvent; wherein the dry technique includes applying a localized tension to the web because it was a known equivalent to the solvent-based process used by JOSEPHY. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results, in this case the removal of the material from the carrier web.
As for claim 5, JOSEPHY teaches that after removal from the support substrate "The multi-layer sheet is then introduced directly into a solvent with or without suitable agitation to produce flakes; or it can be ground to rough flakes which can also be air milled to further reduce particle size" (column 3, lines 1-5), which inherently involves further comprising collecting the released multi-layer thin film as the sandwich must be collected in order to go through a second process.
As for claim 6, JOSEPHY teaches that after removal from the support substrate "The multi-layer sheet is then introduced directly into a solvent with or without suitable agitation to produce flakes; or it can be ground to rough flakes which can also be air milled to further reduce particle size" (column 3, lines 1-5), i.e. further comprising grinding the released multi-layer thin film.
As for claim 14, JOSEPHY teaches "The alternating metallized layers are applied by vapor deposition and the intervening release layers are preferably solvent or water soluble materials applied by suitable coating or vapor deposition sources contained in the vapor deposition chamber" (abstract, lines 6-10), and "the process is carried out in a vacuum deposition chamber" (column 2, lines 33-35), i.e. wherein each coating is independently applied using a process under vacuum chosen from physical vapor deposition.
As for claim 17, JOSEPHY further teaches "Alternating layers of materials can be applied to the moving PET web. One example is a solvent-soluble polymer organic or inorganic material (about 200 to about 400 angstroms), followed by a layer of metal such as 50 aluminum (150 to 250 angstroms), followed by another layer of the solventsoluble coating" (column 2, lines 46-51) and further teaches "Additional protective layers can be deposited on each side of the aluminum layers by adding two additional deposition sources between the coating and metal deposition sources" (column 2, lines 56-59), i.e. wherein coating a web with a first layer; coating the first layer with a reflector layer; coating the reflector layer with a second layer to form a multilayer thin film wherein the protective layers form the first layer and second layer.
JOSEPHY further teaches "Alternatively, the protective layer can be an inert, insoluble inorganic material which forms a hard clear coat that bonds to both sides of the metal layer" (column 5, lines 50-53), i.e. wherein the first layer and the second layer each independently include at least one of colorless particles.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Josephy et al. US Patent Number 6,398,999 herienafter JOSEPHY in view of Josephy et al. US PGPub 2003/0178734 hereinafter JOSEPHY2 as evidenced by Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 as applied to claim 4 above, and further in view of Geissler et al. US PGpub 2011/0293547 hereinafter GEISSLER2.
As for claim 9, JOSEPHY is silent on wherein the dry techinique is followed by an ultrasonic application.
GEISSLER2 teaches "coating a linearly moving substrate in a vacuum chamber having a vapor deposition section, by means of reactive physical vapor deposition (PVD), with at least one metal in the presence of oxygen, so that part of the metal reacts with oxygen to form metal oxide, and unreacted 
GEISSLER teaches "The comminuting of the detached fragments of the film of metal in step (c) may be accomplished by mechanical exposure, as for example by stirring and/or by irradiation of ultrasound, until the desired PVD metallic effect pigment size is reached" (paragraph 144; emphasis added), i.e. an ultrasonic application.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have an ultrasonic application in the process of JOSE PHY such that wherein the dry technique is followed by an ultrasonic application because GEISSLER teaches that such a process was a known alternative to the stirring/agitation process taught by JOSEPHY. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results. (see MPEP 2143 (B)).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Josephy et al. US Patent Number 6,398,999 herienafter JOSEPHY in view of Josephy et al. US PGPub 2003/0178734 hereinafter JOSEPHY2 as evidenced by Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 as applied to claim 4 above, and further in view of Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1.
As for claim 7, JOSEPHY is silent on a wherein the first and the second layer are each independently a composite organic/inorganic layer.
However JOSEPHY does teach "Metal coatings also can include multi-directional reflection enhancing stacks (layers of highly reflective materials), or optical filters made by depositing suitable layers of controlled thickness and index of refraction" (column 5, line 66 - column 6, line 3), i.e. wherein forming a composite ... layer by depositing layers in stacks.

ARGOITIA1 teaches "The present invention is related generally to surface relief devices" (column 1, lines 30-31).
ARGOITIA1 teaches "Suitable materials for dielectric layer 54 include those having a "high" index of refraction, defined herein as greater than about 1.65, as well as those having a "low" index of refraction, which is defined herein as about 1.65 or less" (column 8, lines 30-34).
ARGOITIA1 teaches "Suitable low refractive index materials for dielectric layer 54 include silicon dioxide (SiO2), aluminum oxide (Al2O3) ... aluminum fluoride (AIF3) ... combinations thereof, or any other low index material having an index of refraction of about 1.65 or less. For example, organic monomers and polymers can be utilized as low index materials, including dienes or alkenes such as 60 acrylates (e.g., methacrylate), perfluoroalkenes, polytetrafluoroethylene (Teflon), fluorinated ethylene propylene (PEP), combinations thereof, and the like" (column 8, lines 50-62; see further column 8, lines 35-59), i.e. wherein organic and inorganic materials can have refractive indexes.
It would have been obvious to one of ordinary skill in the art to have wherein the first and the second layer are each independently a composite organic/inorganic layer in the process of JOSEPHY because ARGOITIA teaches that organic materials and inorganic materials can form low refractive index materials useful in forming the stacks of JOSEPHY.
Claim 8 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Josephy et al. US Patent Number 6,398,999 herienafter JOSEPHY in view of Josephy et al. US PGPub 2003/0178734 hereinafter JOSEPHY2 as evidenced by Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 as applied to claim 4 above, and further in view of Kawamoto et al. US Patent Number 7,438,245 hereinafter KAWAMOTO.
As for claim 8, JOSEPHY is silent on wherein the dry technique is followed by an application of a velocity gas, air or stream.
However, JOSEPHY does teach that after removal from the support substrate "The multi-layer sheet is then introduced directly into a solvent with or without suitable agitation to produce flakes; or it can be ground to rough flakes which can also be air milled to further reduce particle size" (column 3, lines 1-5), i.e. wherein the dry technique is followed by a milling process.
KAWAMOTO teaches "Disclosed is a milling and classifying apparatus, adapted to produce toner fine particles, comprising a collision mill, and an air classifier, wherein the collision mill comprises a jet nozzle room" (abstract, lines 1-4).
KAWAMOTO further teaches "shows a typical construction of conventional jet mills. As shown in FIG. 1, coarse toner particles A to be milled are fed from inlet 13 of collision mill 11 into injection nozzle 12. High pressure air B is fed into injection nozzle 12, thereby the coarse toner particles flow with the stream of the 45 high pressure air under higher velocities, then collide with collision plate 15 and are milled into finer particles" (column 1, lines 41-47) and further "The velocity of gas stream at the outlet of the gas nozzle is preferably 50 to 350 m/sec" (column 9, lines 21-22), illustrating that air millers inherently involve having an application of a velocity gas, air or stream.
Therefore, KAWAMOTO illustrates that JOSEPHY's air milling inherently teaches wherein the dry technique is followed by an application of a velocity gas, air or stream.
As for claim 16, JOSEPHY is silent on wherein the grinding is a process chosen from jet mill.
JOSEPHY does teach that after removal from the support substrate "The multilayer sheet is then introduced directly into a solvent with or without suitable agitation to produce flakes; or it can be ground to rough flakes which can also be air milled to further reduce particle size" (column 3, lines 1-5), i.e. grinding the particles with air process.

Therefore, KAWAMOTO illustrates that JOSEPHY's air milling inherently teaches wherein the grinding is a process chosen from jet mill.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Josephy et al. US Patent Number 6,398,999 herienafter JOSEPHY in view of Josephy et al. US PGPub 2003/0178734 hereinafter JOSEPHY2 as evidenced by Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 as applied to claim 4 above, and further in view of Gray et al. US Patent Number 4,879,140 hereinafter GRAY.
As for claim 11, JOSEPHY and GEISSLER2 are silent on wherein the dry technique is applied while a vibrational force is applied.
GRAY teaches "another embodiment of the present invention whereby multilayers of release agents can be provided, each separating a multilayered film from which flakes are to be made" (column 7, lines 32-35).
GRAY further teaches "It is contemplated that if intrinsic and thermal stressed prove inadequate in removing the pigmented film from the dielectric surface, mechanical vibration can be employed to complete separation. As such, application of a sonic or ultrasonic transducer to the tube has proven a convenient technique for providing such vibration" (column 7, lines 42-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the dry technique is applied while a vibrational force is applied in the process of JOSE PHY .
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Josephy et al. US Patent Number 6,398,999 herienafter JOSEPHY in view of Josephy et al. US PGPub 2003/0178734 hereinafter JOSEPHY2 as evidenced by Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 as applied to claim 4 above, and further in view of Phillips et al. US Patent Number 5,135,812 hereinafter PHILLIPS.
As for claim 12, JOSEPHY and GEISSLER are silent on wherein the dry technique further includes vacuuming to strip the multi-layer thin film off the web.	
JOSEPHY teaches "The multi-layered coated PET is introduced into a solvent or water stripping process to remove the sandwich from the PET" (column 2, lines 59-61). 
PHILLIPS teaches "Articles and methods for forming optically variable thin film flakes and replicated coatings having preselected optical properties. The articles generally comprise a flexible web of material and an optically variable thin film coating formed on one surface of the web. The optically variable coating is separated from the web to form optically variable thin film flakes" (abstract, lines 1-7).
PHILLIPS further teaches "the flexible web is coated with a solvent soluble polymer ... also it should be appreciated that other release layers which have very mechanical removal of the optically variable thin film either by use of a vacuum or by the use of air jets" (column 12, lines 15-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the dry technique further includes vacuuming to strip the multi-layer thin film off the web in the process of JOSEPHY and GEISSLER because PHILLIPS teaches that such a process in a known equivalent to the solvent separation process of JOSEPHY. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results. (see MPEP 2143 (B)).
As for claim 15, JOSEPHY teaches "The alternating metallized layers are applied by vapor deposition and the intervening release layers are preferably solvent or water soluble materials applied by suitable coating or vapor deposition sources contained in the vapor deposition chamber" (abstract, lines 6-10), and "This process has proved highly successful in producing extremely thin metal flakes of high aspect ratio and high specular reflectance" (column 4, lines 1-3) wherein the metal layer has reflective properties, i.e. wherein the first layer and the second layer are applied using a process ... the reflector layer is applied using a process under vacuum chosen from physical vapor deposition and chemical vapor deposition.
JOSEPHY and GEISSLER are silent on wherein the first layer and the second layer are applied using a process chosen from slot-die, gravure, microgravure, inkjet, curtain coating, metering rod, myer bar coating, flexo, and offset printing. 
However, JOSEPHY does teaches "Presently preferred polymeric release coatings are styrene polymers, acrylic resins and blends thereof. Cellulosics may be suitable release materials, if capable of being coated or evaporated without detrimentally affecting the release properties" (column 5, lines 27-31).
PHILLIPS teaches "Articles and methods for forming optically variable thin film flakes and replicated coatings having preselected optical properties. The articles generally comprise a flexible web of material and an optically variable thin film coating formed on one surface of the web. The optically variable coating is separated from the web to form optically variable thin film flakes" (abstract, lines 1-7).
PHILLIPS further teaches "The acrylic based polymer is applied to the web is suitable manner such as by gravure coating" (column 12, lines 25-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a gravure process to apply the release coatings of JOSEPHY such that the process includes applying the first layer and the second layer are applied using a process chosen from ... gravure because PHILLIPS teaches and illustrates that such a process was a suitable method to apply an acrylic release layer without detrimentally affecting the release properties. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results. (see MPEP 2143 (B)).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Josephy et al. US Patent Number 6,398,999 herienafter JOSEPHY in view of Josephy et al. US PGPub 2003/0178734 hereinafter JOSEPHY2 as evidenced by Argoitia US Patent Number 7,667,895 hereinafter ARGOITIA1 as applied to claim 4 above, and further in view of Phillips et al. US Patent Number 5,135,812 hereinafter PHILLIPS and SAEGUSA (EP 0240952 A2).
As for claim 13, JOSEPHY and GEISSLER2 are silent on wherein each coating is independently applied using a process chosen from slot-die, gravure, microgravure, inkjet, curtain coating, metering rod, myer bar coating, flexo, and offset printing.
JOSEPHY teaches "The alternating metallized layers are applied by vapor deposition and the intervening release layers are preferably solvent or water soluble materials applied by suitable coating or vapor deposition sources contained in the vapor deposition chamber" (abstract, lines 6-10) and "Presently preferred polymeric release coatings are styrene polymers, acrylic resins and blends thereof. Cellulosics may be suitable release materials, if capable of being coated or evaporated without detrimentally affecting the release properties" (column 5, lines 27-31).
PHILLIPS teaches "Articles and methods for forming optically variable thin film flakes and replicated coatings having preselected optical properties. The articles generally comprise a flexible web of material and an optically variable thin film coating formed on one surface of the web. The optically variable coating is separated from the web to form optically variable thin film flakes" (abstract, lines 1-7).

It would have been obvious to one of ordinary skill in the art before the effective filing date to use a gravure process to apply the release coatings of JOSEPHY such that the process includes wherein the first and second layer are independently applied using a process chosen from ... gravure because PHILLIPS teaches and shows that such a process was a suitable method to apply an acrylic release layer without detrimentally affecting the release properties. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results. (see MPEP 2143 (B)).
SAEGUSA teaches "A method for producing a flaky material having various uses for improvements" (abstract, line 1 ).
SAEGUSA further teaches "There is a further alternative method using a gravure roll for the pick-up roll or the mid-roll between the pick-up roll and substrate, in which method the liquid film is transferred to the substrate after controlling the amount of the base liquid by the density and depth of gravure patterns" (page 4, lines 1-3) and "By this solidification treatment, the volume of the thin film is shrunk and fine cracks are formed in the film. Thus, the thin film turns flake" (page 9, lines 23-24).
SAEGUSA further teaches "As described above in detail, by both regulating the amount of the base liquid supplied and controlling the linear velocity of travelling of the smooth substrate according to the method of the present invention, it becomes possible to produce flakes of any thickness in large amounts" (page 9, lines 35-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the method of SAEGUSA when applying the metal layer of JOSEPHY such that the reflector layer is independently applied using a process chosen from... gravure .
Claim 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Josephy et al. US Patent Number 6,398,999 hereinafter JOSEPHY in view of Josephy et al. US PGPub 2003/0178734 hereinafter JOSEPHY2 and Phillips US Patent Number 6,545,809 hereinafter PHILLIPS2.
As for claim 18, JOSEPHY teaches "A process for making high aspect ratio metal flakes economically and at high production rates comprises applying a multi-layer sandwich of vapor deposited metal and release coats in alternating layers to a rotating chilled drum or suitable carrier medium contained in a vapor deposition chamber" (abstract, lines 1- 6) and i.e. a method of forming a thin film device.
JOSEPHY further teaches "Alternating layers of materials can be applied to the moving PET web. One example is a solvent-soluble polymer organic or inorganic material (about 200 to about 400 angstroms), followed by a layer of metal such as 50 aluminum (150 to 250 angstroms), followed by another layer of the solvent-soluble coating" (column 2, lines 46-51 ), i.e. providing a web with a water-soluble release layer ... coating the water-soluble release layer with a multi-layer thin film; coating the multi-layer thin film with another water-soluble release layer.
JOSEPHY further teaches "The multi-layer sandwich built up in the vacuum chamber is removed from the ... carrier" (abstract, lines 13-14), i.e. release the multilayer thin film from the web.
JOSEPHY is silent on the water-soluble release layer including polyvinyl alcohol. 
JOSEPHY does teach "Presently preferred polymeric release coatings are styrene polymers, acrylic resins and blends thereof" (column 5, lines 27-28).PHILLIPS2 teaches "A color shifting multilayer interference film is provided which may be used to produce foils or flakes for use in pigment compositions and colorants having color shifting properties" (abstract, lines 1-4).
PHILLIPS2 teaches "The release layer may be an organic solvent soluble or water soluble coating such as acrylic resins, cellulosic propionates, (polyvinyl pyrrolidine) polyvinyl alcohol or acetate, and the like" (column 5, lines 33-37), i.e. watersoluble release layer including polyvinyl alcohol.
water-soluble release layer including polyvinyl alcohol in JOSEPHY because PHILLIPS teaches that it was known alternative to the release coatings of JOSEPHY. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results. (see MPEP 2143 (B)).
JOSEPHY is silent on applying a mechanical force to release the multi-layer thin film from the web; wherein releasing the multi-layer thin film from the web does not include the use of solvents. 
JOSEPHY2 teaches “The multi-layer vapor deposit can be built up on an endless belt passing from the chamber through a separate vacuum lock. Both chambers are at vacuum pressures below atmospheric while depositing the flake material. The vapor deposit is removed by reducing belt speed, idling the vacuum deposition sources, and sealing a collection device to the stripping chamber through vacuum locks below the stripping chamber. The stripping chamber is at vacuum pressure below atmospheric when removing the vapor deposit material from the belt” (abstract, line 13-22).
JOSEPHY2 teaches “The sandwich layers may be stripped by introducing them directly into an organic solvent, or by crushing and grinding or scraping” (paragraph 60, lines 7-9), i.e. applying a mechanical force to release the multi-layer thin film from the web; wherein releasing the multi-layer thin film from the web does not include the use of solvents.
It would have been obvious to one of ordinary skill before the effective filing date to have applying a mechanical force to release the multi-layer thin film from the web; wherein releasing the multi-layer thin film from the web does not include the use of solvents as taught by JOSEPHY2 because JOSEPHY2 teaches that it was known equivalent to the solvent-based process taught by JOSEPHY. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results, in this case the removal of the material from the carrier web.
As for claim 20, JOSEPHY teaches "the process of this invention produces single layer reflective aluminum flakes" (column 9, lines 36-39) and "In the embodiments in which the metal flakes are coated wherein the multi-layer thin film includes a first layer coated on the water-soluble release layer; coating the first layer with a reflector layer; and coating the reflector layer with a second layer to form the multi-layer thin film.
As for claim 21, JOSEPHY does teach "Presently preferred polymeric release coatings are styrene polymers, acrylic resins and blends thereof" (column 5, lines 27- 28).
PHILLIPS2 teaches "The release layer may be an organic solvent soluble or water soluble coating such as acrylic resins, cellulosic propionates, (polyvinyl pyrrolidine) polyvinyl alcohol or acetate, and the like" (column 5, lines 34-36). 
It would have been obvious to one of ordinary skill in the art to include the polyvinyl pyrrolidone in the blend of polymeric release coating in JOSEPHY such that wherein the release layer also includes at least one of. .. polyvinyl pyrrolidone formulation, because PHILLIPS teaches that it was known alternative to the release coatings of JOSEPHY. It is a prima facie case of obviousness to substitute one known element for another to obtain predictable results. (see MPEP 2143 (B)).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Josephy et al. US Patent Number 6,398,999 hereinafter JOSEPHY, Josephy et al. US PGPub 2003/0178734 hereinafter JOSEPHY2 and Phillips US Patent Number 6,545,809 hereinafter PHILLIPS2 as applied to claim 18 above, further in view of Seto et al. WO 02/073250A2 hereinafter SETO.
As for claim 19, JOSEPHY and GEISSLER2 are silent on wherein the multi-layer thin film includes a Fabry-Perot Structure.
SETO teaches "The invention discloses magnetic OVP, said pigment consisting of thin-layer flakes having a basic metal-dielectric-metal structure to result in a viewing angle dependent color appearance, and having, in addition to said viewing-angle dependent O color appearance, incorporated magnetic properties, to make them distinguishable from OVP of similar appearance but not having said magnetic properties" (abstract, lines 1-4).
SETO further teaches "Very brilliant colors are obtained with a first type of OVP, made by physical vapor deposition. This type of OVP is constructed as a thin-film vapor deposited Fabry-Perot resonator stack. Simple-sandwich metal-dielectric-metal, as well as double- sandwich metal-dielectric-metal-dielectric-metal layer sequences are described in the prior art. The top metal layer(s) must be partially reflecting/ partially transparent, such that light can be coupled in and out of the Fabry-Perot resonator stack" (page 1, lines 1-9).
SETO further teaches "Optically variable devices of various types are used as an efficient anti-copy means on bank notes and security documents. A large part of the world-wide printed currency relies on such optically variable copy protection devices, and among these, features printed with optically variable ink (OVI™) have acquired a preeminent position since their first appearance on currency in 1987. Optically variable pigment (OVP) shows a viewing-angle dependent color appearance which cannot be reproduced by color copying equipment" (page 1, lines 13-21).
SETO teaches "Figure 3, shows the schematic layer sequence of a. second preferred embodiment of a magnetic OVP according to the present invention. Said magnetic OVP comprises one absorber layer 1, one dielectric layer 2 and at least one magnetic layer 4 being adjacent to one reflector layer 4. In this embodiment, a 4-layer design is required. Preferably, on a release-coated R carrier foil C, an absorber layer 1 of chromium is deposited, followed by a dielectric layer 2 of magnesium fluoride and a reflector layer 3 of aluminum. A magnetic layer 4 of magnetic material is deposited at last" (page 7, lines 11-20).
SETO further teaches "It can subsequently be detached from its carrier and comminuted into a pigment" (page 2, lines 11-12).
It would have been obvious to one of ordinary skill in the art to apply the Fabry Perot structure of SETO onto the release-coated web of JOSEPHY such that wherein the multi-layer thin film includes a Fabry-Perot structure to form a pigment because SETO teaches that flakes made of such a structure have view-angle dependent color appearance that cannot be reproduced and useful in security applications.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717